
	

116 S55 IS: Udall Park Land Exchange Completion Act
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 55
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2019
			Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the unencumbering of title to non-Federal land owned by the city of Tucson, Arizona,
			 for purposes of economic development by conveyance of the Federal
			 reversionary interest to the City.
	
	
		1.Short title
 This Act may be cited as the Udall Park Land Exchange Completion Act.
 2.DefinitionsIn this Act: (1)CityThe term City means the city of Tucson, Arizona.
 (2)Non-Federal landThe term non-Federal land means the approximately 172.8-acre parcel of City land identified in the patent numbered 02–90–0001 and dated October 4, 1989, and more particularly described as lots 3 and 4, S1/2NW1/4, sec. 5, T.14 S., R.15 E., Gila and Salt River Meridian, Arizona.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Conveyance of Federal reversionary interest in land located in Tucson, Arizona (a)In generalNotwithstanding any other provision of law, the Secretary shall convey to the City, without consideration, the reversionary interests of the United States in and to the non-Federal land for the purpose of unencumbering the title to the non-Federal land to enable economic development of the non-Federal land.
 (b)Legal descriptionsAs soon as practicable after the date of enactment of this Act, the exact legal descriptions of the non-Federal land shall be determined in a manner satisfactory to the Secretary.
 (c)Additional terms and conditionsThe Secretary may require such additional terms and conditions to the conveyance under subsection (a), consistent with that subsection, as the Secretary considers appropriate to protect the interests of the United States.
 (d)CostsThe City shall pay all costs associated with the conveyance under subsection, consistent with that subsection, including the costs of any surveys, recording costs, and other reasonable costs.
			
